UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2009 Jade Art Group Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-137134 71-1021813 (State or Other Juris- diction of Incorporation (Commission File Number) (IRS Employer Identification No.) #35 Baita Zhong Raod, Yujiang Count, Jiangxi Province, 335200 P. R. of China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (646)-200-6328 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the
